Order entered February 7, 1962 unanimously modified on the law and the facts, without costs, to delete the sixth decretal paragraph providing for the payment by defendant to plaintiff of the sum of $125 weekly alimony, and, in lieu thereof, to provide that the defendant shall pay to plaintiff the sum of $45 weekly for her support and maintenance, the sum of $20 weekly for general support and maintenance of infant daughter, and $50 weekly, 52 weeks a year, to be applied toward college or university expense and maintenance of said daughter during the period that she is enrolled as a student and pursuing a course of instruction in a college or university, and said order otherwise unanimously affirmed, without costs. It clearly appears that the earning and financial ability of the defendant is such that he should be required to pay sums reasonably required for the support and maintenance of his wife and daughter but the allowances should have been fixed with due regard to the standard of living to which the wife and daughter were accustomed and with due regard to the wife’s independent earnings and financial resources. (Phillips v. Phillips, 1 A D 2d 393; Hearst v. Hearst, 3 A D 2d 706.) Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.